Grice, Justice.
The defendant was convicted of burglary, and his amended motion for new trial was denied. He brought his writ of error to this court, predicating jurisdiction upon the fact that one of the grounds of his motion was that he was required to go to trial without sufficient time for appointed counsel to properly prepare his case, in violation of Article I, Section I, Paragraph V of the Constitution of Georgia (Code Ann. § 2-105). However, such assignment of error does not draw into question the construction of any provision of the Constitution of Georgia or the constitutionality of any law of this State, but only the application of an unambiguous provision of the Georgia Constitution to a given state of facts, and there being no other basis for this court's jurisdiction, the Court of Appeals, and not this court, has jurisdiction of this writ of error. National Linen Service Corp. v. Thompson, 216 Ga. 550 (118 SE2d 486), and cases cited.

Transferred to the Court of Appeals.


All the Justices concur.